U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-51012 XINYINHAI TECHNOLOGY, LTD. (Exact Name of Registrant as Specified in its Charter) Utah 87-0427336 (State or Other Jurisdiction of (I.R.S. Employer I.D. No.) incorporation or organization) No. 4, Yantai Road, Centralized Park Haping Road, Harbin Development Zone, China 150060 (Address of Principal Executive Offices) 86-451-868-11118 Issuer's Telephone Number: Indicateby check markwhether theRegistrant(1) has filed all reports required to be filed by Sections 13 or 15(d) of theSecurities Exchange Act of 1934duringthepreceding12 months(or for such shorterperiodthat the Registrant was required to file such reports),and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer Non-accelerated filer Small reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)YesNo X APPLICABLE ONLY TO CORPORATE ISSUERS:Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: November 12, 2010 Common Voting Stock: 19,484,029 XINYINHAI TECHNOLOGY, LTD. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 Index to Condensed Consolidated Financial Statements PAGES Condensed Consolidated Balance Sheets 1 Condensed Consolidated Statements of Income and Comprehensive Income 2 Condensed Consolidated Statements of Cash Flows 3 Notes to Condensed Consolidated Financial Statements 4 - 17 XINYINHAI TECHNOLOGY, LTD. CONDENSED CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2, 2009 (Stated in US Dollars) September 30, December 31, (Unaudited) (Audited) ASSETS Current Assets Cash and cash equivalents $ $ Trade receivables (Net allowance for doubtful accounts of $4,537 for 2010 and $11,048 for 2009) Inventories (Note 7) Value added tax recoverable Other receivables, deposits and prepayments (Note 8(a)) Loans to third parties (Note 8(b)) Total Current Assets Property, plant and equipment, net (Note 9) Land-use-right TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Collateralized bank loan (Note 10) $ $ Trade payables Customer deposits Other payables and accrued liabilities (Note 11) Income tax payable TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES (NOTE 12) STOCKHOLDERS’ EQUITY Common stock (Note 13) Additional paid-in capital Retained earnings Statutory reserves Accumulated other comprehensive income TOTAL XINYINHAI TECHNOLOGY, LTD. STOCKHOLDERS' EQUITY NONCONTROLLING INTERESTS (NOTE 3) TOTAL EQUITY TOTAL LIABILITIES AND EQUITY $ $ See the accompanying notes to condensed consolidated financial statements 1 Xinyinhai Technology, Ltd. Condensed Consolidated Statements of Income and Comprehensive Income For the three and nine months ended September 30, 2010 and 2009 (Unaudited) (Stated in US Dollars) Three months ended September 30, (Unaudited) Nine months ended September 30, (Unaudited) Revenues (Note 3) $ Cost of revenues (1,033,194 ) (1,338,697 ) (3,598,485 ) (4,213,878 ) Gross profit Operating expenses Selling and distribution expenses General and administrative expenses Total expenses Income from operations Interest income Other income - Finance costs (Note 4) (59,398 ) (39,103 ) (161,919 ) (54,101 ) Income before income taxes and noncontrolling interest Income taxes (Note 5) (24,708 ) (32,090 ) (128,228 ) (154,765 ) Net income before noncontrolling interest Net income attributable to noncontrolling interest (17,457 ) (21,633 ) (98,100 ) (113,826 ) Net income attributable to Xinyinhai Technology, Ltd. common stockholders $ Net income before noncontrolling interest Other comprehensive income Foreign currency translation adjustments Comprehensive income Comprehensive income attributable to noncontrolling interests (43,433 ) (23,403 ) (130,555 ) (113,912 ) Comprehensive income attributable to Xingyinhai Technology, Ltd. common stockholders $ Earnings per share attributable to Xinyinhai Technology, Ltd. (Note 6) : basic and diluted $ Weighted average number of common stock outstanding See the accompanying notes to condensed consolidated financial statements 2 XINYINHAI TECHNOLOGY, LTD. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) (Stated in US Dollars) Nine months ended September 30, Cash flows from operating activities Net income attributable to Xinyinhai Technology Ltd. common stockholders $ $ Adjustments to reconcile net income attributable to Xinyinhai Technology Ltd. common stockholders to net cash (used in)/ provided by operating activities : Depreciation and amortization Other income - (4,000 ) Loss on disposal of property, plant and equipment - Noncontrolling interests Changes in operating assets and liabilities Trade receivables (29,656 ) Inventories (987,631 ) Other receivables, deposits and prepayments (438,211 ) Trade payables (182,629 ) (307,138 ) Customer deposits (115,920 ) Other payables and accrued liabilities (36,903 ) (587,511 ) Income tax payable (2,163 ) (5,521 ) Value added tax payable Net cash flows (used in)/provided by operating activities (322,469 ) Cash flows from investing activities Loans to third parties (4,851,717 ) - Loans repaid by third parties - Payments to acquire property, plant and equipment and land-use-right (66,915 ) (476,673 ) Sales proceeds from disposal of property, plant and equipment - Net cash flows used in investing activities (1,484,828 ) (476,673 ) Cash flows from financing activities Collateralized bank loan Repayment of bank loan (2,933,800 ) - Net cash flows provided by financing activities Effect of foreign currency translation on cash and cash equivalents Net (decrease)/increase in cash and cash equivalents (303,285 ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures for cash flow information :- Cash paid for :- Interest paid $ $ Income taxes paid $ $ See the accompanying notes to condensed consolidated financial statements 3 XINYINHAI TECHNOLOGY, LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (Stated in US Dollars) 1. Corporation information (a) Xinyinhai Technology, Ltd. (“Xinyinhai” or the “Company”) was incorporated in Utah on October 18, 1985.It currently has two subsidiaries, Winner Sea Group Limited (“Winner Sea”) and Harbin Golden Sea Technology Printing Co., Ltd. (“Harbin Golden Sea”). Winner Sea is a business company organized under the laws of the British Virgin Islands on January 12, 2006.It has conducted no business and is a holding company whose only asset is 90% equity interest in Harbin Golden Sea.Ms. Xie Guihong, a director of the Company, owns the remaining 10% equity interest in Harbin Golden Sea. Harbin Golden Sea is a company located in Harbin City, Heilongjiang Province, the People’s Republic of China (“PRC”).Founded in 1998, Harbin Golden Sea has developed into a leading participant in the PRC’s financial note printing industry.It is one of the companies to which the PRC government has issued the Special Industry Operating Permit and the Government Securities and Documents Duplicating Permit, which are the licenses required in order to be engaged in printing bank vouchers in the PRC. The Company ended its development stage after the share exchange transaction as detailed in note 1(b) to the financial statements. (b) On June 29, 2006, the Company executed a share exchange agreement (the “Share Exchange”) with the stockholders of Winner Sea whereby the stockholders of Winner Sea exchanged all their Winner Sea shares for 18,000,000 shares of the Company’s common stock, representing 98.3% of the then outstanding stock of the Company. The purchase method under reverse takeover accounting has been applied for the Share Exchange.These consolidated financial statements issued under the name of the legal parent, Xinyinhai, are a continuation of the financial statements of Winner Sea, which include Winner Sea’s majority owned subsidiary Harbin Golden Sea. 2. Description of business The Company, through Harbin Golden Sea, is a leading participant in PRC’s financial notes printing industry.It provides printing services whose quality equals the highest standards worldwide and imports state-of-the-art printing equipment from overseas that is installed on its advanced software systems, such as anti-falsification software. The Company also earned approximately 6% of its revenue for the current reporting period from its position as a distributor of plasma arc cutting machinery and consumable parts.The plasma arc cutting systems are designed to provide metal workers with clean cuts for metal work that permits little tolerance for error, and are well-known worldwide. 4 XINYINHAI TECHNOLOGY, LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (Stated in US Dollars) 3.Summary of significant accounting policies Basis of presentation and consolidation The accompanying unaudited condensed consolidated financial statements of the Company have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission (the “SEC”) including the instructions to Form 10-Q and Regulation S-X.Certain information and note disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles in the United States of America have been condensed or omitted from these statements pursuant to such rules and regulation and, accordingly, they do not include all the information and notes necessary for comprehensive consolidated financial statements and should be read in conjunction with our audited consolidated financial statements for the year ended December 31, 2009, included in our Annual Report on Form 10-K for the year ended December 31, 2009. In the opinion of the management of the Company, all adjustments, which are of a normal recurring nature, necessary for a fair statement of the results for the three months and nine months periods have been made.Results for the interim period presented are not necessarily indicative of the results that might be expected for the entire fiscal year.The condensed consolidated financial statements include the accounts of the Company and its subsidiaries.All significant inter-company accounts and transactions have been eliminated in consolidation. Use of estimates In preparing financial statements in conformity with accounting principles generally accepted in the United States of America, management makes estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the dates of the condensed consolidated financial statements, as well as the reported amounts of revenues and expenses during the reporting periods.These accounts and estimates include, but are not limited to, the valuation of accounts receivable, inventories and the estimation on useful lives of property, plant and equipment.Actual results could differ from those estimates. Concentrations of credit risk Financial instruments that potentially subject the Company to significant concentrations of credit risk consist principally of cash and cash equivalents and trade receivables.As of September 30, 2010 and December31, 2009, substantially all of the Company’s cash and cash equivalents were held by major financial institutions located in the PRC, which management believes are of high credit quality.With respect to trade receivables, the Company extends credit based on an evaluation of the customer’s financial condition, generally without requiring collateral.The Company maintains an allowance for doubtful accounts of trade receivables. 5 XINYINHAI TECHNOLOGY, LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (Stated in US Dollars) 3. Summary of significant accounting policies (Cont’d) Concentrations of credit risk (Cont'd) During the reporting periods, customers representing 10% or more of the Company’s consolidated sales are :- Three months ended September 30, (Unaudited) Nine months ended September 30, (Unaudited) Company A $ Company B Company C Company D Company E $ Cash and cash equivalents Cash and cash equivalents include all cash, deposits in banks and other highly liquid investments with initial maturities of three months or less.As of September 30, 2010, the cash and cash equivalents were denominated in Renminbi (“RMB”) and are not freely convertible into foreign currencies. Trade receivables The Company extends unsecured credit to its customers in the ordinary course of business but mitigates the associated risks by performing credit checks and actively pursuing past due accounts.An allowance for doubtful accounts is established and recorded based on managements’ assessment of the credit history with the customers and current relationships with them.Additional specific provision will be made against trade receivables to the extent that they are considered to be doubtful. Bad debts are written off when identified.The Company does not accrue interest on trade receivables. Inventories Inventories are stated at the lower of cost or market.Cost is determined on a weighted average basis and includes all expenditures incurred in bringing the goods to the point of sale and putting them in a saleable condition.In assessing the ultimate realization of inventories, the management makes judgments as to future demand requirements compared to current or committed inventory levels. 6 XINYINHAI TECHNOLOGY, LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (Stated in US Dollars) 3.Summary of significant accounting policies (Cont’d) Property, plant and equipment Property, plant and equipment are stated at cost less accumulated depreciation.Cost represents the purchase price of the asset and other costs incurred to bring the asset into its existing use. Depreciation is provided to write off the cost of the assets to the estimated residual value on a straight-line basis over their estimated useful lives as follows :- Depreciable life Buildings 20 years Plant and machinery 10 years Furniture, fixtures and equipment 5 years Motor vehicles 10 years Maintenance or repairs are charged to expense as incurred.Upon sale or disposition, the applicable amounts of asset cost and accumulated depreciation are removed from the accounts and the net amount less proceeds from disposal is charged or credited to income. Land-use-right Land-use-right is stated at cost less accumulated amortization.Amortization is provided using the straight-line method over the terms of the lease of 39 years. Noncontrolling interests Noncontrolling interests result from the consolidation of 90% owned subsidiary, Harbin Golden Sea, where the Company has control over its operations. 7 XINYINHAI TECHNOLOGY, LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (Stated in US Dollars) 3. Summary of significant accounting policies (Cont’d) Revenue recognition The Company derives revenues from the sales of printed products and trading of equipment.The Company recognizes its revenues net of related business taxes and value added taxes and when persuasive evidence of an arrangement exists, transfer of title has occurred or services have been rendered, the selling price is fixed or determinable and collectibility is reasonably assured. (a) The Company recognizes revenue from the sale of printed forms upon delivery to the customers and the transfer of title and risk of loss.Because the majority of products are customized to meet customer specifications, product returns are not significant. (b) Trading of equipment, plasma arc cutting machines, does not require significant modification or customization.Revenue from sale of the equipment and associated spare parts is recognized at the time of delivery of products to customers and when the title and ownership are passed to the customers. Income taxes The Company accounts for income tax in accordance with ASC 740 “Income Taxes” (previously SFAS No. 109), which requires recognition of deferred tax assets and liabilities for the expected future tax consequences of the events that have been included in the financial statements or tax returns. Deferred income taxes are recognized for all significant temporary differences between tax and financial statements bases of assets and liabilities. A valuation allowance is recognized on deferred tax assets when it is more likely than not that these deferred tax assets will not be realized. Foreign currency translation The functional currency of the Company and Winner Sea is United States dollars (“US$”) while that of Harbin Golden Sea is RMB.The Company maintains its financial statements in the functional currency.Monetary assets and liabilities denominated in currencies other than the functional currency are translated into the functional currency at rates of exchange prevailing at the balance sheet date.Transactions denominated in currencies other than the functional currency are translated into the functional currency at the exchanges rates prevailing at the dates of the transaction.Exchange gains or losses arising from foreign currency transactions are included in the determination of net income for the respective periods. For financial reporting purposes, the financial statements of Harbin Golden Sea, which are prepared using the functional currency, have been translated into US$.Assets and liabilities are translated at the exchange rates at the balance sheet dates and revenue and expenses are translated at the average exchange rates and stockholders’ equity is translated at historical exchange rates.Any translation adjustments resulting are not included in determining net income but are included in foreign exchange adjustment to other comprehensive income, a component of stockholders’ equity.The exchange rates in effect at September 30, 2010 and December 31, 2009 were RMB1 for US$0.1497 and RMB1 for US$0.1467 respectively.There is no significant fluctuation in exchange rate for the conversion of RMB to US$ after the balance sheet date. 8 XINYINHAI TECHNOLOGY, LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (Stated in US Dollars) 3. Summary of significant accounting policies (Cont’d) Fair value of financial instruments The carrying values of the Company’s financial instruments, including cash and cash equivalents, trade and other receivables, customer deposits, collateralized bank loan, and trade and other payables approximate their fair values due to the short-term maturity of such instruments. It is the management’s opinion that the Company is not exposed to significant foreign currency, interest, price or credit risks arising from these financial instruments. Comprehensive income The Company has adopted ASC 220 “Comprehensive Income” (previously SFAS No. 130), which establishes standards for reporting and display of comprehensive income, its components and accumulated balances.Components of comprehensive income include net income and foreign currency translation adjustments. Basic and diluted earnings per share The Company reports basic earnings per share in accordance with ASC 260, “Earnings Per Share”, (previously SFAS No. 128).Basic earnings per share is computed using the weighted average number of shares outstanding during the periods presented.The weighted average number of shares of the Company represents the common stock outstanding during the periods. Recently issued accounting standards Accounting for Transfers of Financial Assets (Included in amended Topic ASC 860 “Transfers and Servicing”, previously SFAS No. 166, “Accounting for Transfers of Financial Assets - an Amendment of Financial Accounting Standard Board (“FASB”) Statement No. 140.”). The amended topic addresses information a reporting entity provides in its financial statements about the transfer of financial assets; the effects of a transfer on its financial position, financial performance, and cash flows; and a transferor’s continuing involvement in transferred financial assets.Also, the amended topic removes the concept of a qualifying special purpose entity, limits the circumstances in which a transferor derecognizes a portion or component of a financial asset, defines participating interest and enhances the information provided to financial statement users to provide greater transparency.The amended topic is effective for the first annual reporting period beginning after November 15, 2009 and will be effective for us as of January 1, 2010.The adoption of this amended topic has no material impact on the Company’s financial statements. 9 XINYINHAI TECHNOLOGY, LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (Stated in US Dollars) 3. Summary of significant accounting policies (Cont’d) Recently issued accounting standards (Cont'd) Consolidation of Variable Interest Entities - Amended (Included in amended Topic ASC 810 “Consolidation”, previously SFAS 167 “Amendments to FASB Interpretation No. 46(R)”).The amended topic requires an enterprise to perform an analysis to determine the primary beneficiary of a variable interest entity; to require ongoing reassessments of whether an enterprise is the primary beneficiary of a variable interest entity and to eliminate the quantitative approach previously required for determining the primary beneficiary of a variable interest entity.The amended topic also requires enhanced disclosures that will provide users of financial statements with more transparent information about an enterprise’s involvement in a variable interest entity. The amended topic is effective for the first annual reporting period beginning after November 15, 2009 and was effective for us as of January 1, 2010.The adoption of this amended topic has no material impact on the Company’s financial statements. The FASB issued Accounting Standards Update (ASU) No. 2009-13, Revenue Recognition (Topic 605): Multiple Deliverable Revenue Arrangements - A Consensus of the FASB Emerging Issues Task Force.”This update provides application guidance on whether multiple deliverables exist, how the deliverables should be separated and how the consideration should be allocated to one or more units of accounting.This update establishes a selling price hierarchy for determining the selling price of a deliverable.The selling price used for each deliverable will be based on vendor-specific objective evidence, if available, third-party evidence if vendor-specific objective evidence is not available, or estimated selling price if neither vendor-specific or third-party evidence is available.The Company will be required to apply this guidance prospectively for revenue arrangements entered into or materially modified after January 1, 2011; however, earlier application is permitted. The management is in the process of evaluating the impact of adopting this ASU update on the Company’s financial statements. The FASB issued ASU 2010-06, Improving Disclosures about Fair Value Measurements. ASU 2010-06 amends ASC Topic 820 to require the following additional disclosures regarding fair value measurements: (i) the amounts of transfers between Level 1 and Level 2 of the fair value hierarchy; (ii) reasons for any transfers in or out of Level 3 of the fair value hierarchy and (iii) the inclusion of information about purchases, sales, issuances and settlements in the reconciliation of recurring Level 3 measurements. ASU 2010-06 also amends ASC Topic 820 to clarify existing disclosure requirements, requiring fair value disclosures by class of assets and liabilities rather than by major category and the disclosure of valuation techniques and inputs used to determine the fair value of Level 2 and Level 3 assets and liabilities. With the exception of disclosures relating to purchases, sales, issuances and settlements of recurring Level 3 measurements, ASU 2010-06 was effective for interim and annual reporting periods beginning after December 15, 2009. The disclosure requirements related to purchases, sales, issuances and settlements of recurring Level 3 measurements will be effective for financial statements for annual reporting periods beginning after December 15, 2010.The management is in the process of evaluating the effect of disclosure requirements related to purchases, sales, issuances and settlements of recurring Level 3 measurements on this financial statements and result of operation and is currently not yet in a position to determine such effect. 10 XINYINHAI TECHNOLOGY, LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (Stated in US Dollars) 3. Summary of significant accounting policies (Cont’d) Recently issued accounting standards (Cont'd) The FASB issued ASU No. 2010-02, “Consolidation (Topic 810) Accounting and Reporting for Decreases in Ownership of a Subsidiary - a Scope Clarification”.This amendment affects entities that have previously adopted Topic 810-10 (formally SFAS 160).It clarifies the decrease in ownership provisions of Subtopic 810-10 and removes the potential conflict between guidance in that Subtopic and asset derecognition and gain or loss recognition guidance that may exist in other US GAAP. An entity will be required to follow the amended guidance beginning in the period that it first adopts FAS 160 (now included in Subtopic 810-10).For those entities that have already adopted FAS 160, the amendments are effective at the beginning of the first interim or annual reporting period ending on or after December 15, 2009.The amendments should be applied retrospectively to the first period that an entity adopted FAS 160. The adoption of this ASU update has no material impact on the Company’s financial statements. In February 2010, the FASB issued ASU 2010-09, Subsequent Events: Amendments to Certain Recognition and Disclosure Requirements, which amends FASB ASC Topic 855, Subsequent Events.The update provides that SEC filers, as defined in ASU 2010-09, are no longer required to disclose the date through which subsequent events have been evaluated in originally issued and revised financial statements.The update also requires SEC filers to evaluate subsequent events through the date the financial statements are issued rather than the date the financial statements are available to be issued.The Company adopted ASU 2010-09 upon issuance.This update had no material impact on the financial position, results of operations or cash flows of the Company. In July 2010, the FASB issued ASU 2010-20, “Receivables (Topic 310): Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses”. The objective of ASU 2010-20 is to provide financial statement users with greater transparency about an entity’s allowance for credit losses and the credit quality of its financing receivables. Under ASU 2010-20, an entity is required to provide disclosures so that financial statement users can evaluate the nature of the credit risk inherent in the entity’s portfolio of financing receivables, how that risk is analyzed and assessed to arrive at the allowance for credit losses, and the changes and reasons for those changes in the allowance for credit losses. ASU 2010-20 is applicable to all entities, both public and non-public and is effective for interim and annual reporting periods ending on or after December 15, 2010. Comparative disclosure for earlier reporting periods that ended before initial adoption is encouraged but not required. However, comparative disclosures are required to be disclosed for those reporting periods ending after initial adoption. The management is in the process of evaluating the impact of adopting this ASU update on the Company’s financial statements. In October 2010, the FASB issued ASU 2010-26, Accounting for Costs Associated with Acquiring or Renewing Insurance Contracts. The standard is effective for interim and annual reporting periods beginning after December 15, 2011, with earlier adoption permitted. The provisions of the new standard can be applied either prospectively or retrospectively. The standard amends ASC Topic 944, Financial Services—Insurance, and modifies the definition of the types of costs incurred by insurance entities that can be capitalized in the acquisition of new and renewal contracts. The management is in the process of evaluating the impact of adopting this ASU update on the Company’s financial statements. 11 XINYINHAI TECHNOLOGY, LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (Stated in US Dollars) 4. Finance costs Three months ended September 30, (unaudited) Nine months ended September 30, (unaudited) Bank interest $ Bank charges $ 5.Income taxes The Company is subject to the United States of America tax law at a tax rate of 34%.It had no taxable income for income tax purposes for the nine months ended September 30, 2010 and 2009.The Company has not provided deferred taxes on undistributed earnings of its non-U.S. subsidiaries as of September 30, 2010, as it is the Company’s current policy to reinvest these earnings in non-U.S. operations. In July 2006, the FASB issued ASC 740 (previously Interpretation No.48 “Accounting for Uncertainty in Income Taxes”). This interpretation requires recognition and measurement of uncertain income tax positions using a “more-likely-than-not” approach. The management evaluated the Company’s tax position and considered that no additional provision for uncertainty in income taxes is necessary as of September 30, 2010. Winner Sea was incorporated in the BVI and, under the current law of the BVI, it is not subject to income taxes. Harbin Golden Sea is subject to PRC enterprise income tax that is computed according to the relevant laws and regulations in the PRC.It is registered as a new and high technology enterprise in the Harbin region of the PRC and is entitled to a 50% preferential reduction of the income tax rate.On May 1, 2006, Harbin Golden Sea became a wholly-owned foreign enterprise under a reorganization plan and the Taxation Bureau of Harbin City approved its income tax exemption.The new arrangement of exemption began in the first two years after Harbin Golden Sea became profitable, being 2006 and 2007, and a 50% income tax reduction for the following three years, being 2008 through 2010. 12 XINYINHAI TECHNOLOGY, LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (Stated in US Dollars) 5. Income taxes (Cont’d) On March 16, 2007, the PRC’s legislative body, the National People’s Congress, adopted the unified enterprise income tax ("EIT") Law.This new tax law replaces the existing separate income tax laws for domestic enterprises and foreign-invested enterprises and became effective on January1, 2008.Under the new tax law, a unified income tax rate is set at 25% for both domestic enterprises and foreign-invested enterprises.However, there will be a transition period for enterprises, whether foreign-invested or domestic, that are currently receiving preferential tax treatments granted by relevant tax authorities.Enterprises that are subject to an enterprise income tax rate lower than 25% may continue to enjoy the lower rate and will transit into the new tax rate over a five year period beginning on the effective date of the EIT Law.Enterprises that are currently entitled to exemptions for a fixed term will continue to enjoy such treatment until the exemption term expires.Preferential tax treatment will continue to be granted to industries and projects that qualify for such preferential treatments under the new tax law.Accordingly, as approved by the Taxation Bureau of Harbin City, Harbin Golden Sea was still entitled to two years’ exemption from the first profit making calendar year of operations after offset of accumulated taxable losses, followed by a 50% tax reduction for the immediate next three calendar years (“tax holiday”).The tax holiday of Harbin Golden Sea commenced in the fiscal financial year of 2006.Accordingly, Harbin Golden Sea was subject to preferential tax rate of 9% for 2008, 10% for 2009 and 11% for 2010 respectively. 6. Earnings per share - basic and diluted The basic and diluted earnings per share is calculated using the net income attribute to Xinyinhai Technology, Ltd. common stockholders and the weighted average number of common stock outstanding during the reporting periods. The basic and diluted earnings per share are the same as the warrants granted to external financial advisors were anti-dilutive. 7. Inventories September 30, December 31, (Unaudited) (Audited) Raw materials $ $ Work in progress Finished goods $ $ 13 XINYINHAI TECHNOLOGY, LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (Stated in US Dollars) 8. Other receivables, deposits and prepayments and loans to third parties (a)Other receivables, deposits and prepayments September 30, December 31, (Unaudited) (Audited) Deposits $ $ Retention money Advances to staff Prepayments Other receivables $ $ (b)Loans to third parties On July 1, 2009, Harbin KeHai Trade Co., Ltd. (“Harbin KeHai”) and Harbin Golden Sea had entered into a loan agreement.Pursuant to the loan agreement, the amount is unsecured, interest-free and repayable within 6 months after the drawdown date.During the months of January, February, March, May and June 2010, Harbin KeHai drew down a total amount of RMB3,056,726 (equivalent to $457,592) and repaid the amount of RMB3,812,458 (equivalent to $570,725).The outstanding loan balance to Harbin KeHai was RMB905,808 (equivalent to $135,600) as of September 30, 2010. On October 15, 2009, Heilongjiang Jindi Real Estate Development Co., Ltd. (“Heilongjiang Jindi”) and Harbin Golden Sea had entered into a loan agreement.Mr. Xia Songlin, the accountant of Harbin Golden Sea, is one of the shareholders of Heilongjiang Jindi.Pursuant to the loan agreement, the amount is unsecured, interest-free and repayable within 6 months after the drawdown date.During the months of January, March, May, July, August and September 2010, Heilongjiang Jindi drew down a total amount of RMB29,530,000 (equivalent to $4,420,641) and repaid the amount of RMB18,530,000 (equivalent to $2,773,941).The outstanding loan balance to Heilongjiang Jindi was RMB42,000,000 (equivalent to $6,287,400) as of September 30, 2010. On November 15, 2009, Heilongjiang BaoSen Century Pharmaceutical Co., Ltd. (“Heilongjiang BaoSen”) and Harbin Golden Sea had entered into a loan agreement.Pursuant to the loan agreement, the amount is unsecured, interest-free and repayable within 6 months after the drawdown date.During the month of November 2009, Heilongjiang BaoSen had drawn down a total amount of RMB600,000 (equivalent to $88,380) and repaid the whole amount in May 2010, resulting to no outstanding balance as of September 30, 2010. In the opinion of the management of the Company, the purpose of the short-term, interest-free loans to third parties is to develop strategic business relationships within the Chinese business community.As of September 30, 2010, a total of loan amounts of $6,423,000 were made to Harbin KeHai and Heilongjiang Jindi in anticipation of future benefits to trading and real estate respectively. 14 XINYINHAI TECHNOLOGY, LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (Stated in US Dollars) 9. Property, plant and equipment, net September 30, December 31, (Unaudited) (Audited) Buildings $ $ Plant and machinery Motor vehicles Furniture, fixtures and equipment Accumulated depreciation (2,388,938 ) (2,012,657 ) Property, plant and equipment, net $ $ 10.Collateralized bank loan September 30, December 31, (Unaudited) (Audited) Bank loan repayable within 1 year $ $ The above bank loan was denominated in RMB and carried an average interest rate at 5.841% per annum. The bank loan as of September 30, 2010 was collateralized by plant and machinery and buildings with carrying values of $978,491 and $3,703,383 respectively. 11.Other payables and accrued liabilities September 30, December 31, (Unaudited) (Audited) Other payables $ $ Accrued statutory staff welfare and salaries Accrued liabilities $ $ 12.Commitments and contingencies The Company had no commitments or contingencies liabilities as of September 30, 2010 and December 31, 2009. 15 XINYINHAI TECHNOLOGY, LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (Stated in US Dollars) 13.Stockholders’ equity Common stock No. of shares Amount Authorized:- Common stock at USD0.001 par value $ Issued and outstanding:- As of September 30, 2010 and December 31, 2009 $ 14.Defined contribution plan The Company has a defined contribution plan for all its qualified employees in the PRC.The Company and its employees are each required to make contributions to the plan at the rates specified in the plan.The only obligation of the Company with respect to retirement scheme is to make the required contributions under the plan.No forfeited contribution is available to reduce the contribution payable in future years.The defined contribution plan contributions were charged to the statement of operations.The Company contributed $70,209 and $89,338 for the nine months ended September 30, 2010 and 2009 respectively. 15.Segment information The Company currently operates in two reportable segments, Sales of printed products and trading of equipment.The accounting policies of the segments are the same as described in the summary of significant accounting policies.The Company evaluates segment performance based on income from operations.As a result, the components of operating income for one segment may not be comparable to another segment.The following is a summary of the Company’s segment information :- Printing Products Trading of Equipment Total Nine months ended September 30, (Unaudited) Nine months ended September 30, (Unaudited) Nine months ended September 30, (Unaudited) Revenues $ Segment profit/(loss) $ $ $
